Citation Nr: 1439020	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  06-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for plasmacytoma of the left sinus cavity, claimed as due to asbestos exposure. 

2.  Entitlement to service connection for plasmacytoma of the left submandible, claimed as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in February 2008; a transcript of the hearing is associated with the claims files.

In June 2008, the Board issued a decision that denied the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Court issued an Order granting a joint motion of the parties (Joint Motion) and remanded the case to the Board for further action. 

In April 2010, the Board remanded the case to the RO for further development.

In February 2011, the Board issued a decision that denied the claims on appeal.  The Veteran appealed the Board's decision to the Court.  In June 2012, the Court issued a Memorandum Decision vacating the Board's February 2011 decision, and remanded the case to the Board for further action. 

In February 2013, the Board remanded the case to the RO for further development in compliance with the Court's order.  

In November 2013, the Board again denied the claims.  The Veteran appealed the Board's decision to the Court.  In April 2014, the Court issued an Order granting a joint motion of the parties and remanded the case to the Board for further action. 

The record before the Board consists of the physical claims files and electronic records within Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

The Veteran contends that he was exposed to asbestos while serving aboard the destroyer U.S.S. Ingraham, DD-694, and that his plasmacytomas of the left sinus cavity and left submandible are due to such exposure.  The Board concedes that the Veteran was exposed to asbestos during active duty.  

Service treatment records do not show that the Veteran was found to have plasmacytoma.  The report of his medical examination for separation in August 1955 shows that the sinuses, nose, and mouth were found to be normal on clinical evaluation.  The Veteran is not claiming that he had the disorder during active duty but argues that it developed post-service due to his exposure to asbestos in service.  

VA arranged to have an examination conducted to determine the etiology of the claimed disorders in July 2013.  The examiner diagnosed plasmacytomas of the left sinus cavity and left submandibular and multiple myeloma.  With respect to whether the plasmacytomas of the left sinus cavity and left submandible were at least as likely as not etiologically related to the Veteran's active service, to include exposure to asbestos, the examiner opined that she could not resolve the issue without resorting to speculation.  The examiner noted that she reviewed the medical literature and the Veteran's medical records.  The examiner stated that the medical literature did not support an etiological relationship between asbestos exposure and plasmacytomas/multiple myeloma.  Specifically, the examiner noted that the article entitled "Asbestos Exposure and Malignant Lymphomas - a review of the epidemiological literature," as well as the Examination Protocol for Exposure to Asbestos by the U.S. Department of Homeland Security note possible associations between asbestos exposure and plasmacytomas/multiple myeloma; however, she also explained that they did not substantiate a causal relationship.  The examiner further noted that the article indicates that "For plasmacytoma, the results of the various case control studies were likewise strongly divergent" and "not statistically significant."

As the examiner who conducted the July 2013 VA examination found that she could not provide an etiology opinion without resort to speculation, the Board finds that the required opinions should be obtained from a specialist in hematology and oncology.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should arrange to have the claims files and any pertinent evidence in the electronic records that is not contained in the claims files reviewed by a physician who is a specialist in hematology and oncology.  Following the review of the Veteran's pertinent history, the examiner should state an opinion with respect to each of the plasmacytomas at issue as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to service, to include the Veteran's exposure to asbestos in service.  The examiner must be informed that the Veteran's exposure to asbestos during active duty should be presumed.  The examiner's opinion must address the treatise evidence and medical website evidence submitted by the Veteran.  The examiner should also, to the extent required, perform independent research of medical literature to aid in arriving at an informed opinion.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                              (CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



